[J-77-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 LANETTE MITCHELL,                            :   No. 55 WAP 2017
                                              :
                     Appellee                 :   Appeal from the Order of the Superior
                                              :   Court entered May 5, 2017 at No. 384
                                              :   WDA 2016, reversing the Judgment of
              v.                              :   the Court of Common Pleas of
                                              :   Allegheny County, Civil Division,
                                              :   entered February 22, 2016 at No. GD
 EVAN SHIKORA, D.O., UNIVERSITY OF            :   13-023436, and remanding.
 PITTSBURGH PHYSICIANS D/B/A                  :
 WOMANCARE ASSOCIATES, MAGEE                  :   ARGUED: October 23, 2018
 WOMENS HOSPITAL OF UPMC,                     :
                                              :
                     Appellants               :


                                       OPINION


JUSTICE TODD                                      DECIDED: JUNE 18, 2019
      In this appeal by allowance, we consider the admissibility of evidence regarding

the risks and complications of a surgical procedure in a medical negligence case. For the

reasons that follow, and consistent with our recent decision in Brady v. Urbas, 111 A.3d
1155 (Pa. 2015), we find that evidence of the risks and complications of a surgery may

be admissible at trial. Thus, we reverse the order of the Superior Court.

      In May 2016, Appellant, Dr. Evan Shikora, was to perform a laparoscopic

hysterectomy on Appellee Lanette Mitchell. Dr. Shikora, assisted by resident physician,

Dr. Karyn Hansen, began the operation by making an incision into Mitchell’s abdomen;
however, while they were opening the sheath of the peritoneum,1 the doctors detected

fecal odor.2 Dr. Shikora realized that Mitchell’s colon had been severely cut; thus, he

abandoned the hysterectomy and consulted with a general surgeon, Dr. Anita

Courcoulas, who performed an emergency loop ileostomy,3 which ultimately was

successful in repairing the bowel. Mitchell, however, was required to wear an external

ileostomy pouch for a short period.

       In December 2016, Mitchell filed the instant medical negligence action against Dr.

Shikora, University of Pittsburgh Physicians d/b/a WomanCare Associates, and Magee

Women’s Hospital of UPMC (collectively, “Appellants”). Mitchell alleged Dr. Shikora

breached his duty of care by, inter alia, “failing to take reasonable precautions to prevent

[Mitchell] from suffering complications, injuries and/or damages in connection with the

surgery.” Complaint, 12/6/13, ¶ 25(b). Mitchell’s theory was that Dr. Shikora’s failure to

identify her colon before making an incision into her abdomen constituted a breach of the

applicable medical standard of care. Mitchell did not plead a claim for battery or lack of

informed consent.

       Prior to trial, Mitchell filed a motion in limine to exclude evidence of her informed

consent regarding the risks of the procedure, which included perforation of the colon, as

well as evidence of the risks themselves, as irrelevant, unfairly prejudicial, or confusing.

Following a hearing, the trial court granted Mitchell’s motion with respect to evidence of


1 The peritoneum is a membrane that lines the abdominal cavity and covers the organs
in the abdomen. Stedman’s Medical Dictionary 1353 (27th ed. 2000).
2 While both physicians were involved in the surgery, it appears Dr. Hansen made the

incision. N.T., 2/2/16, at 261.
3 An ileostomy is a surgical procedure used to create an opening in the abdomen in which

a piece of lowest part of the small intestine (the ileum) is “brought outside the abdominal
wall to create a stoma through which digested food passes into an external pouching
system.”      United Ostomy Association of America, Inc., Ileostomy Facts,
https://www.ostomy.org/ileostomy/. A temporary ileostomy, usually constructed with a
“loop” stoma, is used when a surgical site requires time to heal. Id.

                                      [J-77-2018] - 2
her informed consent regarding the risks of the procedure, as she had not raised such a

claim. However, with respect to whether a bowel injury was a known risk or complication

of the surgery, i.e., with respect to the allowance of evidence of the risks or complications

themselves, the trial court denied the motion to preclude such evidence.

       The parties proceeded to a jury trial before the Honorable Paul F. Lutty, Jr. Mitchell

offered testimony from a medical expert, Dr. Vadim Morozov, who explained the anatomy

of the abdomen, testified regarding performing a proper and safe laparoscopic

hysterectomy, which he stated included identification of the body structure before making

an incision, and provided his opinion that cutting into the colon without proper

identification of the anatomy below the incision breached the relevant standard of care.

N.T., 2/1/16, at 183-85, 202-04, 245-46. Mitchell also called Dr. Hansen, and testified

herself. Mitchell was not questioned regarding her pre-operation discussions with Dr.

Shikora as to the risks and potential complications of the surgery, or the informed-consent

process.

       For Appellants, Dr. Shikora testified, acknowledging that injury to the bowel is a

recognized complication of surgery and that the riskiest part of the procedure is entry into

the abdominal cavity, “[b]ecause it is blind” and the surgeon “can’t see beyond the skin

and the layers below it.” N.T., 2/4/16, at 593. Appellants also provided the testimony of

an expert, Dr. Charles Ascher-Walsh, who offered that Dr. Shikora and Dr. Hansen

complied with the standard of care applicable to laparoscopic hysterectomies; he testified

that, in making the initial incision, a physician often cannot see through the tissue, and,

thus, the surgeon does not know what is behind the peritoneum, and that this is when

complications may occur, which can be unavoidable and can occur absent surgical

negligence. N.T., 2/5/16, at 694-95, 697, 701-02. Thus, Appellants introduced evidence

of the risks of the procedure, including perforation of the colon, which may occur with a




                                      [J-77-2018] - 3
properly performed laparoscopic hysterectomy. Furthermore, according to Appellants,

Mitchell’s colon was in an unanticipated location in the middle of her abdomen, which led

to it being cut. Following closing arguments, the jury returned a verdict for Appellants.

       Mitchell filed a post-trial motion for a new trial on the ground that the trial court

erred in denying her motion in limine in part. The trial court denied the motion, and

Mitchell appealed. In its ensuing Pa.R.A.P. 1925(a) opinion, the trial court justified its

ruling on the ground that, in Brady v. Urbas, 111 A.3d 1155 (Pa. 2015), discussed in detail

below, this Court held that evidence of a patient’s informed consent is generally irrelevant

in medical negligence actions unless lack of consent is at issue, but evidence of the risks

themselves may be relevant to establish the applicable standard of care, or to establish

whether the physician breached the same. Specifically, the trial court explained that the

evidence that the risks of a laparoscopic hysterectomy included perforation of the colon

was relevant to establish the standard of care and whether Dr. Shikora breached that

standard.

       In a unanimous, published opinion, authored by the Honorable John L. Musmanno,

a three-judge panel of the Superior Court reversed and remanded for a new trial. Mitchell

v. Shikora, 161 A.3d 970 (Pa. Super. 2017). After reciting the applicable abuse-of-

discretion standard of review, the court looked to the relevant law regarding the admission

of known risks and complications evidence as set forth in our decision in Brady. The

Superior Court quoted operative language from Brady, which considered whether

informed-consent evidence was probative of the appropriate standard of care or the

breach thereof. Recognizing that the Brady Court rejected the notion that informed-

consent information is always irrelevant, the court nevertheless determined that, “in a trial

on a malpractice complaint that only asserts negligence, and not lack of informed consent,

evidence that a patient agreed to go forward with the operation in spite of the risks of




                                      [J-77-2018] - 4
which she was informed is irrelevant and should be excluded.” Id. at 973 (quoting Brady,
111 A.3d at 1162-63).

       After surveying the expert testimony offered by both parties, the court found that

the trial court erred in denying Mitchell’s motion in limine with respect to evidence of the

risks and complications of the procedure, reasoning that such evidence was irrelevant,

misleading, and confusing:

                      Here, while evidence of risks and complications of a
              surgical procedure may be admissible to establish the
              relevant standard of care, in this case, such evidence was
              irrelevant in determining whether [Appellants], specifically Dr.
              Shikora, acted within the applicable standard of care. . . . The
              fact that one of the risks and complications of the laparoscopic
              hysterectomy, i.e., the perforation of the bowel, was the injury
              suffered by Mitchell does not make it more or less probable
              that Dr. Shikora conformed to the proper standard of care for
              a laparoscopic hysterectomy and was negligent. . . .
                      Moreover, the evidence would tend to mislead and/or
              confuse the jury by leading it to believe that [Mitchell’s] injuries
              were simply the result of the risks and complications of the
              surgery.

Id. at 975 (citations omitted).
       The court further found that the trial court’s error resulted in prejudice, observing

that the evidence was central to Appellants’ theory of the case, as demonstrated by their

opening and closing statements.          Thus, the court concluded that the risks and

complications evidence was irrelevant to the issue of whether Appellants’ treatment of

Mitchell met the appropriate standard of care, and remanded the matter for a new trial.

       In response to Appellant’s petition, we granted allocatur limited to the issue, as

framed by Appellants, of “[w]hether the Superior Court’s holding directly conflicts with this

Honorable Court’s holdings in Brady v. Urbas, 111 A.3d 1155 (Pa. 2015), which permits




                                       [J-77-2018] - 5
evidence of general risks and complications in a medical negligence claim?” Mitchell v.

Shikora, 174 A.3d 573, 573-74 (Pa. 2017) (order).

       Appellants argue that evidence of the risks and complications of a procedure is

relevant and admissible in a medical negligence case, as explained in Brady, because it

informs the inquiry regarding the standard of care and whether it was breached, as well

as causation.      Specifically, Appellants contend that evidence of the risks and

complications is necessary to explain a physician’s decision-making with respect to his or

her actions, which in turn informs the standard of care. According to Appellants, here,

the first incision in laparoscopic surgery involves an increased risk of complications as

the initial incision is undertaken “blind;” thus, it follows that, if a bowel injury during

abdominal entry is a well recognized risk or complication of laparoscopic surgery, it is less

likely that the standard of care was breached.           Appellants submit that, given that

complications may arise even when proper care is provided, evidence of risks and

complications must be presented to the jury to allow for a complete picture of the

applicable standard of care.

       As to causation, Appellants maintain that defendants in a negligence action are

entitled to offer evidence as to alternative causes of injury, and, here, it is permissible for

a physician to introduce evidence suggesting another cause of the injury, such as routine

medical complications. Appellants stress that a physician is neither a warrantor of a cure,

nor a guarantor of a result. Thus, Appellants offer that evidence of risks or complications

addresses not only whether a physician’s conduct fell below the standard of care and

caused injury, but is relevant to dispel a finding of negligence with respect to an injury

which may have occurred despite the exercise of reasonable care. Appellants urge that

prohibiting such explanatory evidence would prevent a physician from presenting

alternative causes, and, in effect, transform physicians into guarantors of a cure.




                                       [J-77-2018] - 6
       Appellants further argue that the Superior Court misunderstood the holding of

Brady and erroneously conflated two distinct concepts: evidence of patient consent

(which is not admissible in a pure medical negligence case) and evidence of general

medical risks and complications (which is admissible). Appellants assert that the Brady

Court did not hold that evidence of surgical risks and complications is irrelevant or cannot

be considered. Rather, according to Appellants, Brady stands for the proposition that, in

medical negligence cases, risks and complications evidence is relevant, while patient

consent evidence is not relevant. Here, Appellants claim the trial court properly applied

Brady, excluding the informed-consent evidence, but permitting expert testimony

regarding risks and complications.      Finally, Appellants contend that policy concerns

require the reversal of the Superior Court, because its decision undermines the tenet that

physicians are not guarantors of a cure, and effectively imposes strict liability upon

medical professionals. This, according to Appellants, will act to discourage high-risk

procedures and will impact other legal doctrines, such as the “two schools of thought”

doctrine4 and res ipsa loquitur claims.5 6



4 The “two schools of thought” doctrine serves as a defense to a claim of negligence.
Specifically, “[w]here competent medical authority is divided, a physician will not be held
responsible if in the exercise of his judgment he followed a course of treatment advocated
by a considerable number of recognized and respected professionals in his given area of
expertise.” Jones v. Chidester, 610 A.2d 964, 969 (Pa. 1992).
5 The doctrine of res ipsa loquitur allows an inference of negligence where it can be

established that an event would not ordinarily occur absent negligence, and may establish
whether a medical professional is responsible for causing an injury. Toogood v. Rogal,
824 A.2d 1140, 1148-49 (Pa. 2003) (plurality).
6 A variety of medical organizations in Pennsylvania, including the American Medical

Association and the Pennsylvania Orthopaedic Society, among others, filed amicus briefs
in support of Appellants, largely reiterating their arguments. Amici also indicate that the
Superior Court’s decision could adversely impact healthcare in Pennsylvania by deterring
healthcare providers from providing higher risk healthcare services, or new healthcare
services, and from treating high-risk patients, as well as exposing healthcare providers to
a vast new swath of liability, thereby resurrecting the concerns that led to the MCARE Act
and other tort reform measures.

                                      [J-77-2018] - 7
       Mitchell counters that, under Brady, informed-consent evidence is generally

inadmissible in medical malpractice cases, and she characterizes evidence of the risks

and complications of a procedure as such evidence. Appellee’s Brief at 17. Mitchell

maintains that Appellants overstate their argument by claiming the Superior Court in this

matter determined that risks and complications evidence was always inadmissible.

Rather, Mitchell asserts that the Superior Court’s decision is entirely consistent with

Brady, as such admissibility decisions are to be made on a case-by-case basis, and, here,

the Superior Court determined that risks and complications evidence was not probative

of whether Appellants treatment of Mitchell fell below the standard of care. Mitchell adds

that the Superior Court properly found that testimony regarding risks and complications

would mislead and confuse the jury. According to Mitchell, evidence about complications

is not probative of whether her bowel injury occurred in the absence of negligence, as

generalized risks and complication studies do not usually indicate what percentage of

complications resulted from negligent care. Mitchell presses that a jury should not be

allowed to conclude that the occurrence of a known complication demonstrates the

absence of negligence in a particular case.

       Mitchell also rejects Appellants’ assertion that informing jurors of risks of a certain

procedure would facilitate their understanding of the overall technical challenges inherent

in such surgery. Mitchell initially asserts such argument is waived; as to its merits, she

contends an overall understanding of the risks is irrelevant, as she had a right to expect

that the surgery would be performed in accordance with the applicable standard of care,

whether during a high-risk stage of the surgery or not. Mitchell claims that she was

prejudiced, and the jurors were misled, when they were told that incision into the abdomen




                                       [J-77-2018] - 8
was one of the riskier parts of the surgery and that a bowel injury was a known

complication that could happen in the absence of negligence.7 8

       As this case involves the admission of evidence, a brief recitation of the law in this

area is helpful. Generally, relevant evidence is admissible and irrelevant evidence is

inadmissible. Evidence is relevant if it has “any tendency to make a fact [of consequence]

more or less probable than it would be without the evidence.” Pa.R.E. 401. The threshold

for relevance is low given the liberal “any tendency” prerequisite. Id. (emphasis added).

Relevant evidence “is admissible, except as otherwise provided by law.” Pa.R.E. 402.

One such exception is that relevant evidence may be excluded “if its probative value is

outweighed by a danger of one or more of the following: unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.

       Decisions regarding the admissibility of evidence are vested in the sound

discretion of the trial court, and, as such, are reviewed for an abuse of discretion. See

Commonwealth v. Wright, 78 A.3d 1070, 1086 (Pa. 2013). An abuse of discretion occurs

where the trial court “reaches a conclusion that overrides or misapplies the law, or where

the judgment exercised is manifestly unreasonable, or is the result of partiality, prejudice,

bias, or ill will.” Id. at 1080. To the degree the issue of whether the law has been

7 Mitchell also argues that Appellants improperly raised issues of whether the Superior
Court created a strict liability standard in medical malpractice cases and whether it
usurped the trial court’s discretion, as beyond our limited grant of allocatur. We disagree,
and find that these arguments are related, albeit tangentially, to the central issue on which
we granted review. In conjunction therewith, Mitchell’s Application for Leave to File Post-
Submission Communication, which raises these same contentions, is hereby denied.
8 The Pennsylvania Association for Justice and American Association for Justice filed an

amicus brief in support of Mitchell, largely reiterating her arguments. They also advance
an argument that, although evidence of the risks of a procedure may be relevant to the
issues of standard of care, breach, or causation, it is prejudicial, as it confuses the jury.
Finally, amici challenge Appellants’ and their associated amici’s policy arguments,
reasoning that the Superior Court’s decision is a boon to patient safety, decreases overall
healthcare system liability, and stems the cost-shifting of medical errors to victims.

                                      [J-77-2018] - 9
misapplied involves a purely legal question, it is reviewed de novo. See Hoy v. Angelone,

720 A.2d 745, 750 (Pa. 1998).

        In order to establish a prima facie case of malpractice, the plaintiff must establish:

(1) a duty owed by the physician to the patient; (2) a breach of that duty; (3) that the

breach of duty was the proximate cause of the harm suffered by the patient; and (4) that

the damages suffered were a direct result of that harm. See Hightower-Warren v. Silk,

698 A.2d 52, 54 (Pa. 1997). Stated another way, to prevail on a claim of medical

negligence, the plaintiff must prove, inter alia, that the defendant's treatment fell below

the appropriate standard of care ― that is, varied from accepted medical practice. See

Scampone v. Highland Park Care Ctr., 57 A.3d 582, 596 (Pa. 2012); see also Toogood,
824 A.2d at 1145 (“[M]edical malpractice can be broadly defined as the unwarranted

departure from generally accepted standards of medical practice resulting in injury to a

patient[.]”).

        A plaintiff in a medical negligence matter is required to present an expert witness

who will testify, to a reasonable degree of medical certainty, regarding the standard of

care (duty); that the acts of the physician deviated from the standard or care (breach);

and that such deviation was the proximate cause of the harm suffered. Hightower-

Warren, 698 A.2d at 54.        Expert testimony in support of the plaintiff's claim is an

indispensable requirement in establishing a plaintiff’s right of action, as the treatment and

injury typically involved are such that the common knowledge or experience of a

layperson is insufficient to form the basis for passing judgment. Collins v. Hand, 246 A.2d
398, 401 (Pa. 1968). We must therefore consider whether risks and complications

evidence is probative of any of the above requirements.

        Initially, we note that, “a physician is neither a warrantor of a cure nor a guarantor

of the result of his treatment.” Collins, 246 A.2d at 400-01; 40 P.S. § 1303.105 (“In the




                                      [J-77-2018] - 10
absence of a special contract in writing, a health care provider is neither a warrantor nor

a guarantor of a cure.”). Specifically, there is no “presumption or inference of negligence

merely because a medical procedure terminated in an unfortunate result which might

have occurred despite the exercise of reasonable care.”          Collins, 246 A.2d at 401;

Toogood, 824 A.2d at 1150 (“There is no requirement that [a physician] be infallible, and

making a mistake is not negligence as a matter of law. In order to hold a physician liable,

the burden is upon the plaintiff to show that the physician failed to employ the requisite

degree of care and skill.”). Indeed, the idea that complications may arise through no

negligence of a physician is so ingrained in our jurisprudence that it is often included as

part of the instructions to the jury. See Pennsylvania Suggested Civil Jury Instruction

14.10, subcommittee note (“In the absence of a special contract, a physician is neither a

warrantor of a cure, nor a guarantor of the result of his treatment” (citation omitted)).

       Furthermore, evidence of an individual’s consent to undergo surgery is not

evidence of consent to a physician acting below the accepted standard of care: “It has

long been the law in Pennsylvania that a physician must obtain informed consent from a

patient before performing a surgical or operative procedure. . . . The rationale underlying

requiring informed consent for a surgical or operative procedure and not requiring

informed consent for a non-surgical procedure is that the performance of a surgical

procedure upon a patient without his consent constitutes a technical assault or a battery

because the patient is typically unconscious and unable to object.” Morgan v. MacPhail,

704 A.2d 617, 619-20 (Pa. 1997). Thus, an action asserting a lack of informed consent

is distinct from a claim of medical negligence. That being the case, admitting evidence

that a patient is informed of certain risks in a pure negligence action can erroneously

suggest to the jury that the patient has consented to negligence. Additionally, such




                                      [J-77-2018] - 11
evidence can confuse the jury and cause it to stray from assessing the central question

of whether the physician’s actions conformed to the applicable standard of care.

       Our Court addressed these legal principles in our 2015 opinion in Brady, authored

by Chief Justice Saylor, and joined by all participating Justices. In Brady, Dr. William

Urbas performed four operations on the second toe of Maria Brady’s right foot. The first

surgery was successful; however, the three follow-up procedures resulted in her toe being

significantly shorter. Brady later alleged that Dr. Urbas failed to determine the cause of

her deformed toes and negligently treated her by performing improper procedures. In

doing so, Brady asserted a claim of medical negligence, but did not sue for battery or for

a lack of informed consent. Prior to trial, Brady filed a motion to exclude all evidence

related to her informed consent to the surgery on the ground that it was irrelevant, unfairly

prejudicial, or confusing. The trial court denied Brady’s motion, reasoning that the risks

of the surgeries were relevant to the issue of negligence and admitting evidence regarding

the risks was not unfairly prejudicial or confusing. The jury returned a defense verdict,

finding that Dr. Urbas was not negligent.

       The Superior Court vacated and remanded for a new trial, adopting a per se rule,

and reasoning that evidence of informed consent is always irrelevant to the issue of

negligence and could suggest to the jury that consent to the surgery was tantamount to

consent to the injury which resulted from that surgery, and that, in the alternative, such

evidence could mislead the jury by leading it to believe that the plaintiff’s injuries were

simply a risk of the surgeries, regardless of negligent conduct by Dr. Urbas. Dr. Urbas

sought, and we granted, review.

       On appeal, we held that, although evidence of a patient’s informed consent to a

procedure is generally irrelevant to the issues of standard of care and breach of duty and

may confuse the jury, evidence of the risks of the procedure themselves may be relevant




                                      [J-77-2018] - 12
and admissible. Specifically, our Court made a distinction between the admission of

informed-consent evidence ― such as consent forms, or communications between a

physician and a patient regarding the purpose, nature, and risks of surgery ― and the

admission of evidence of the risks and complications of surgery:


             To prevail on a claim of medical negligence, the plaintiff must
             prove that the defendant's treatment fell below the appropriate
             standard of care. (“[M]edical malpractice can be broadly
             defined as the unwarranted departure from generally
             accepted standards of medical practice resulting in injury to a
             patient[.]”). We therefore consider whether informed-consent
             evidence is probative of that question. In undertaking this
             inquiry, it is important to recognize that such information is
             multifaceted: it reflects the doctor's awareness of possible
             complications, the fact that the doctor discussed them with the
             patient, and the patient's decision to go forward with treatment
             notwithstanding the risks.

             Some of this information may be relevant to the question of
             negligence if, for example, the standard of care requires that
             the doctor discuss certain risks with the patient. Evidence
             about the risks of surgical procedures, in the form of
             either testimony or a list of such risks as they appear on
             an informed-consent sheet, may also be relevant in
             establishing the standard of care. In this regard, we note
             that the threshold for relevance is low[.] Accordingly, we
             decline to endorse the Superior Court's broad
             pronouncement to the degree it may be construed to hold
             that all aspects of informed-consent information are
             always “irrelevant in a medical malpractice case.”

             Still, the fact that a patient may have agreed to a procedure in
             light of the known risks does not make it more or less probable
             that the physician was negligent in either considering the
             patient an appropriate candidate for the operation or in
             performing it in the post-consent timeframe. Put differently,
             there is no assumption-of-the-risk defense available to a
             defendant physician which would vitiate his duty to provide


                                    [J-77-2018] - 13
              treatment according to the ordinary standard of care. The
              patient's actual, affirmative consent, therefore, is
              irrelevant to the question of negligence. Moreover, and as
              the trial court observed, assent to treatment does not amount
              to consent to negligence, regardless of the enumerated risks
              and complications of which the patient was made aware. That
              being the case, in a trial on a malpractice complaint that
              only asserts negligence, and not lack of informed
              consent, evidence that a patient agreed to go forward
              with the operation in spite of the risks of which she was
              informed is irrelevant and should be excluded. . . .

              Evidence of the patient's consent also tends to confuse the
              issue because, . . . the jury might reason that the patient's
              consent to the procedure implies consent to the resultant
              injury, and thereby lose sight of the central question pertaining
              to whether the defendant's actions conformed to the
              governing standard of care. . . .

              Accordingly, we hold that evidence that a patient affirmatively
              consented to treatment after being informed of the risks of that
              treatment is generally irrelevant to a cause of action sounding
              in medical negligence.

Brady, 111 A.3d at 1161-64 (emphasis added) (citations omitted).

       As becomes evident from the above quoted passage, our Court in Brady spoke in

terms of two discrete categories of evidence: (1) informed-consent evidence; and (2)

risks and complications evidence. As to the first category, the Court plainly held that

manifestations of a patient's actual, affirmative consent to surgery, and the risks thereof,

are irrelevant to the question of negligence. Brady, 111 A.3d at 1162. Thus, where a

patient’s action is limited to medical negligence, and not a lack of informed consent, all

evidence that a patient agreed to go forward with the operation, in spite of the risks of

which she was informed, is irrelevant and should be excluded. Id. at 1162-63.

       However, the Court contrasted this with other types of evidence, such as evidence

of risks and complications. Indeed, the Brady Court specifically rejected the Superior


                                      [J-77-2018] - 14
Court’s per se rule that “all aspects of informed-consent information are always ‘irrelevant

in a medical malpractice case.’”      Id. at 1162.    Rather, evidence of the risks and

complications of a surgical procedure, “in the form of either testimony or a list of such

risks as they appear on an informed-consent sheet” could be “relevant in establishing the

standard of care.” Id.9

       The Superior Court’s approach in the matter sub judice is inconsistent with our

decision in Brady, as it blurred the distinction between informed-consent evidence ―

showing a patient's actual, affirmative consent to surgery ― and evidence regarding the

risks and complications of medical procedures. Contrary to Brady, the Superior Court

suggested that all evidence of the risks of a procedure is forbidden, and, in doing so,

conflated Brady’s bar on evidence of informed consent to the risks of a procedure with a

bar on evidence of the risks of a procedure itself. Thus, the Superior Court went beyond

Brady’s limit on informed-consent evidence by barring evidence of complications known

to be a risk even of non-negligent treatment. The Superior Court appropriately recited

the core analysis in Brady – that evidence of the risks of a procedure may be relevant in

particular cases.   Yet, the court nevertheless effectively set forth a bright-line rule,

determining in this case that evidence that one of the risks of a laparoscopic hysterectomy

is perforation of the colon, even if the surgery is performed with due care, is irrelevant to

the issues of standard of care and breach of duty. See Mitchell, 161 A.3d at 975 (“The

fact that one of the risks and complications of the laparoscopic hysterectomy, i.e., the



9 While the Brady Court offered that a list of such risks “as they appear on an informed-
consent sheet” may be relevant with respect to the standard of care, we interpret this to
mean the generic offering of such risks, and not the informed-consent sheet itself. Id. at
1161. Indeed, to offer into evidence the informed-consent sheet itself would undermine
the clear distinction made in Brady between informed consent evidence and risks and
complications evidence, and such a proffer, absent special justification, would
unnecessarily risk the very dangers regarding a jury receiving irrelevant informed consent
evidence warned of in Brady.

                                      [J-77-2018] - 15
perforation of the bowel, was the injury suffered by Mitchell does not make it more or less

probable that Dr. Shikora conformed to the proper standard of care for a laparoscopic

hysterectomy and was negligent.”).

       The complex nature of the practice of medicine ― requiring, in the litigation realm,

expert testimony for virtually all aspects of a plaintiff’s burden to prove negligence, as well

as in defense to those allegations ― is central to our admissibility inquiry. Determining

what constitutes the standard of care is complicated, involving considerations of anatomy

and medical procedures, and attention to a procedure’s risks and benefits. Further, a

range of conduct may fall within the standard of care. While evidence that a specific injury

is a known risk or complication does not definitively establish or disprove negligence, it is

axiomatic that complications may arise even in the absence of negligence.                  We

emphasize that “[t]he art of healing frequently calls for a balancing of risks and dangers

to a patient. Consequently, if injury results from the course adopted, where no negligence

or fault is present, liability should not be imposed upon the institution or agency actually

seeking to assist the patient.” Toogood, 824 A.2d at 1150. As a result, risks and

complications evidence may clarify the applicable standard of care, and may be essential

to provide, in this area, a complete picture of that standard, as well as whether such

standard was breached. Stated another way, risks and complications evidence may

assist the jury in determining whether the harm suffered was more or less likely to be the

result of negligence. Therefore, it may aid the jury in determining both the standard of

care and whether the physician’s conduct deviated from the standard of care.               We

recognized as much in Brady. See Brady, 111 A.3d at 1161-62 (“Evidence about the

risks of surgical procedures, in the form of either testimony or a list of such risks as they

appear on an informed-consent sheet, may also be relevant in establishing the standard




                                      [J-77-2018] - 16
of care.”). As such, we hold that evidence of the risks and complications of a procedure

may be admissible in a medical negligence case for these purposes.10

      Indeed, medical negligence cases involve a classic confrontation among experts,

each testifying as to the appropriate standard of care, any breach of that standard, and

whether such breach caused injury. The weighing of this evidence is for the jury, not the

court. Such evidence, and, indeed, any evidence, is to be liberally admitted at trial, and

is relevant if it has “any tendency to make a fact [of consequence] more or less probable

than it would be without the evidence.” Pa.R.E. 401. Importantly, the process commands

not that evidence be reliable, but that reliability be assessed in a particular manner: by

“testing in the crucible of cross-examination.” Crawford v. Washington, 541 U.S. 36, 61

(2004). Cross-examination, according to Professor John Henry Wigmore, is “beyond any

doubt the greatest legal engine ever invented for the discovery of truth.” 5 Wigmore,

Evidence, § 1367; Heddings v. Steele, 526 A.2d 349, 351 (Pa. 1987). Thus, the expert

testimony, and any additional evidence, in a medical negligence case will be vetted

10 Case law from our sister states supports our conclusion. See McDaniel v. UT Medical
Group, 2018 WL 774770, *2 (W.D. Tenn. February 7, 2018) (“This order does not prevent
UTMG from presenting evidence of the surgical and post-operative risks. . . . UTMG may
present this evidence in the form of general testimony by the defendant[] or nonparty
expert witnesses” (citations and internal quotations omitted)); Hillyer v. Midwest
Gastrointestinal Associates, 883 N.W.2d 404, 416 (Neb. App. 2016) (“To avoid confusion
and inappropriate prejudice, evidence of the risks of a procedure is instead properly
admitted in the form of general testimony by the defendants or nonparty expert witnesses.
The defendant or nonparty expert witnesses can testify about the risks of the relevant
surgical procedures generally (e.g., that perforations are a risk of colonoscopies), but
cannot testify that the patient was informed of such risks prior to the procedure.”); Hayes
v. Camel, 927 A.2d 880, 890 (Conn. 2007) (“Thus, although evidence of the risks of a
surgical procedure is relevant in the determination of whether the standard of care was
breached, it was unduly prejudicial to admit such evidence in the context of whether and
how they were communicated to the plaintiff.”); Waller v. Aggarwal, 688 N.E.2d 274, 276
(Ohio App. 1996) (in addressing contention that bladder injuries may occur during
laparoscopic procedures in the absence of negligence, court opined that “this theory could
easily be demonstrated without confusion through the testimony of an expert, rather than
through the introduction of the consent form.”).



                                     [J-77-2018] - 17
through direct and cross-examination. Ultimately, it is for the jury to determine whether a

patient’s injury is the result of negligence. We find that, without the admission of testimony

of known risks or complications, where appropriate, a jury may be deprived of information

that a certain injury can occur absent negligence, and, thus, would be encouraged to infer

that a physician is a guarantor of a particular outcome.11 12 While we recognize that this

determination allows for the potential that a jury might mistakenly conclude that an injury

was merely a risk or complication of a surgery, rather than as a result of negligence, we

believe that the significant consequences of a prohibition on such evidence tip the scales

in favor of admissibility; moreover, we are confident that trial judges will serve their

evidentiary gate-keeping function in this regard and, through instruction and comment,

ensure that juries understand the proper role of such evidence at trial.

       The dissent takes a contrary view, first accusing the majority herein of enacting a

per se rule that risks and complications evidence is always admissible in medical

11 The Superior Court’s alternative view ― focusing solely on the injury, and deeming
irrelevant to the negligence inquiry any consideration of whether the injury could have
occurred in the absence of negligence, see Mitchell, 161 A.3d at 973 (“The evidence
would tend to mislead and/or confuse the jury by leading it to believe that Mitchell’s
injuries were simply the result of the risks and complications of the surgery.”) ― is
inconsistent with the principle that certain injuries happen even in the absence of
negligent conduct. While the occurrence of a known complication does not preclude a
finding of negligence, conversely, negligence may not be inferred merely from the
occurrence of a complication when such complication is known to occur without
negligence.
12 We reject Mitchell’s contention that defense expert testimony relying on studies

regarding known risks and complications should be inadmissible because such studies
may not distinguish between injury due to known risks and those caused by negligence.
Any such challenges go to the weight, not the admissibility, of the evidence. It is for the
jury to accept or reject a defendant’s testimony as credible, and the jury may believe all,
part, or none of the testimony of any witness. In the Interest of: J.B., 189 A.3d 390, 408
(Pa. 2018). If an expert’s testimony is based upon a flawed study, it will be subjected to
cross-examination, impeached, and dismissed by a jury. Additionally, such testimony
may be challenged under Frye v. United States, 293 F.2d 1013 (D.C. Cir. 1923) where
there is reason to believe that “an expert witness has not applied accepted scientific
methodology in a conventional fashion in reaching his or her conclusions.” Betz v.
Pneumo Abex, LLC, 44 A.3d 27, 53 (Pa. 2012).

                                      [J-77-2018] - 18
malpractice cases. See Dissenting Opinion (Donohue, J.). Respectfully, this is not our

determination. As noted above, such evidence may be admissible, subject to traditional

concerns of relevancy, reliability, and disqualifying considerations such as undue

prejudice.

       The dissent further claims that evidence of risks and complications is irrelevant in

this case, as it does not speak to whether Dr. Shikora acted within the applicable standard

of care. Respectfully, the dissent takes too circumscribed a view of such evidence and

how it relates to the standard of care or breach thereof. First, the critical inquiry in a

medical malpractice action is whether the physician’s treatment fell below the appropriate

standard of care ― i.e., was there an unwarranted departure from generally accepted

standards of medical practice resulting in injury to the patient. Brady, 111 A.3d at 1161.

In attempting to resolve these questions, evidence is freely admitted because, as we

discussed, evidence is relevant if it has “any tendency to make a fact [of consequence]

more or less probable than it would be without the evidence.” Pa.R.E. 401. Again, our

decision in Brady fully supports our approach as we stressed the low threshold for

relevance when discussing the admission of the risks of surgical procedures. Brady, 631
A.3d at 1162. Here, evidence of the risks and complications of the initial incision in

laparoscopic surgery, as conveyed by Appellants’ expert, is broader than suggested by

the dissent. As set forth in greater length below, and distilled to its essence, Appellants’

expert offered that: this type of incision is undertaken blind; as a result, it involves a

known increased risk of cutting of the bowel; such injury can occur in the absence of

negligence; and Appellants did all they could do to avoid the injury and acted within the

applicable standard of care. Thus, as such risks and complications of this incision are

well-recognized, and can occur in the absence of negligence, it would be less probable

that the standard of care was breached in making such a first blind cut. This evidence




                                     [J-77-2018] - 19
provides a fuller picture of the proper standard, and whether a physician’s conduct fell

below that standard. While a plaintiff could refute such evidence and standard, ultimately,

it would be for a jury, considering all relevant facts, to determine the standard of care and

resolve whether such standard was breached.

          In support of its position, the dissent makes much of the expert testimony from

Appellants’ expert, Dr. Ascher-Walsh, and specifically that he “admitted that the fact that

Mitchell suffered a colon injury, which is a known risk of a laparoscopic hysterectomy,

provides no insight into whether the surgeons who performed the procedure were

negligent and breached the standard of care - the injury could happen as a result of

negligence or not,” Dissenting Opinion (Donohue, J.) at 6-7, and that Dr. Ascher-Walsh

agreed that the known risks of the surgery did not clarify the applicable standard of care,

id. at 9. Making the point again, the dissent further presses that “Dr. Asher-Walsh testified

that evidence of known risks in the case at bar was irrelevant to the standard of care.” Id.

Yet, despite the dissent’s repeated urgings, it fails to appreciate the exact question

proffered to Dr. Asher-Walsh, his entire testimony, and the point that risks and

complications evidence involves more than the injury itself.           In this exchange with

Mitchell’s counsel, rather than speaking to specific conduct, or whether an injury could

occur in the absence of negligence, Dr. Asher-Walsh was asked only about the injury

itself:

                Q. [Mitchell’s Counsel] So, in fact, the injury, the bowel injury
                itself, doesn’t really tell us much about the standard of care,
                does it?
                A. [Dr. Asher-Walsh] That’s correct.

N.T., 2/5/16, at 707.

          Based upon the specific question asked of him, Dr. Ascher-Walsh merely stated

the obvious: that the exact injury suffered ― the cutting of Mitchell’s bowel ― may have



                                        [J-77-2018] - 20
resulted from negligence, or not from negligence. This passage was not, as implied by

the dissent, a “gotcha” moment on the stand. Rather, risks and complications evidence

goes beyond the specific injury at issue and includes the conduct of the physician and

circumstances surrounding that conduct, as exemplified by Dr. Ascher-Walsh’s

testimony:

             Q. [Appellants’ Counsel] Would you just take it, if you will, from
             there. Explain to the jury, I'll interrupt you if I need to, why you
             hold that opinion to a reasonable degree of medical certainty?

             A. I think that really the only place in this case where one can
             find fault is in the initial incision into the abdomen, and during
             that incision is the one time during the surgery -- I think you
             have seen pictures of how narrow a site you are going down
             -- it is the one time in the surgery when you are making an
             incision into a space where you can't really see where you are
             going.
                     You know, you are cutting through tissue that
             occasionally you can see through it, but very often you can't
             see through it at all. Everybody is very different. Most of the
             time, especially going through a little incision, the more fat, the
             deeper the longer that incision is. That initial incision, I've
             done over 8,000 case[s] and every time I make that incision, I
             hold my breath[] because you never know 100 percent that
             that is going to be okay. I feel much better once you are inside
             and seeing, but that initial incision is when you can't be sure.
                    The benefit of doing it that way is that the patient will
             recover faster, have less pain, sort of both the surgeons and
             patients are happy to take that risk because it is going to
             benefit them in the long run; but there is going to be those
             times where that incision is going to cause a problem like in
             this case.

N.T., 2/5/16, at 694-95.

      Indeed, Dr. Ascher-Walsh did not simply testify that a specific injury is a risk of

laparoscopic surgery, but provided a full explanation regarding whether such injury may

occur in the absence of negligence and why:




                                      [J-77-2018] - 21
              A. [Dr. Ascher-Walsh] Half the time that doesn't work, half the
              time you just have to make sure you are pulling up the thinnest
              amount of tissue you possibly can after you make that cut and
              you are hoping that there isn't anything on the other side.
              Q. [Appellants Counsel] Again, that's why the entry in the
              laparoscopic procedures, sometimes in the terminology they
              use is it is blind if you will?
              A. Correct.
              Q. It is not really that it is blind, it is just at that one stage the
              surgeon doesn't know exactly what is behind the peritoneum.
              Is that a fair statement?
              A. That's exactly correct.
              Q. And furthermore, if a structure were to be behind where it
              is not -- in a position where it's not supposed to be, is that
              when complications can occur unfortunately?
              A. Absolutely. Absolutely. I mean there's always something
              behind the peritoneum there. There's not like there is free
              space. There's not gas in your abdomen naturally. There's
              always bowel, there's always something right on the other
              side of that, whether it is large intestine or small intestine. It is
              always an incision where there can be injury.
              Q. In the best of possible care?
              A. Correct.

N.T., 2/5/16, at 700-01. Dr. Ascher-Walsh continued in this vein tying the physician’s

conduct to the standard of care, to the fact that an injury may occur in the absence of

negligence.
              Q. [Appellants’ Counsel] In your review, Dr. Ascher-Walsh, did
              you see anything by way of Dr. Shikora and Dr. Hansen's
              approach that suggests to you that they did not proceed in this
              case, that is proceed down through those layers, proceed to
              the peritoneum, proceed with the entry that was at all below
              the standard of care?
              A. No.

N.T., 2/5/16, at 702. He later added:

              A. It is a complication in this case.
              Q. [Mitchell’s Counsel] I see. And, doctor, as far as the
              literature is concerned -- well, strike that. I think you had


                                       [J-77-2018] - 22
              indicated in your report that the injury that Miss Mitchell
              sustained was unavoidable. That's what you said?
              A. Correct.
              Q. If it was unavoidable it would happen every time, wouldn't
              it?
              A. No.
              Q. Well, I don't understand if it is unavoidable, wouldn't it
              happen every time?
              A. Not necessarily. It is unavoidable in the sense that he did
              everything he could to avoid it, yet it still happened, so,
              therefore, it was unavoidable.

N.T., 2/5/16, at 721.

       Indeed, Dr. Ascher-Walsh was entirely consistent in his ultimate conclusion, based

upon the above, as to whether the standard of care was breached:

              Q. [Appellants’ Counsel] Now, with respect to those opinions,
              Dr. Ascher-Walsh, do you have an opinion as to whether on
              May 16th of 2012, Dr. Shikora, along with his assistant, Dr.
              Hansen met the standard of care?
              A. I do.
              Q. And what is your opinion in that regard?
              A. I feel like they absolutely met the standard of care.

N.T. 2/5/16, at 694.

       In our view, the above expert testimony, taken in toto, concerning risks and

complications was both relevant and admissible regarding the proper standard of care

and whether there was a breach thereof. Related thereto, the difficulty with the dissent’s

approach is that it would prevent a jury from obtaining a complete understanding of the

applicable standard of care and the possible breach of that standard. Ultimately, the

dissent’s approach undermines the foundational tenet that injuries may occur in the

absence of negligence and would work a radical change in medical malpractice

jurisprudence, making physicians virtual guarantors of a result or warrantors of a cure ―

neither of which, as a matter of fact or law, is supportable.


                                      [J-77-2018] - 23
      Indeed, the dissent’s position ― that risks and complications evidence is

inadmissible because it does not speak to the proper standard of care in this case, with

respect to this physician ― proves too much. The dissent, after concluding such evidence

was inadmissible in this matter, concedes that, in certain circumstances, such evidence

is relevant, such as cases involving “new, experimental or developing surgeries, as such

evidence would ‘establish the standard of care’ where one otherwise does not exist.”

Dissenting Opinion (Donohue, J.) at 3 n.3. Yet, applying the dissent’s logic, even in this

scenario, the risks and complications of a procedure would not make it more or less

probable that the particular physician conformed to the proper standard of care in that

case. The dissent does not explain how this approach regarding the admissibility of risks

and complications evidence would be inadmissible in this matter, but potentially

admissible in other instances. The inescapable conclusion is that faithful application of

the dissent’s approach and logic would render such evidence inadmissible in all cases.

      Here, Mitchell’s expert testified that the proper standard of care for performing a

laparoscopic hysterectomy included identification of the underlying body structures before

making an incision by looking into the abdomen, and contended that cutting into the colon

underneath the peritoneum without proper identification of the anatomy below the incision

site violated the relevant standard of care. N.T., 2/1/16, at 183-85, 202-04, 245-46.

Appellants’ expert testified that complications are often unavoidable; that the initial

incision was the most dangerous part of the procedure; that, half the time, the abdominal

tissue is too thick to see through; that when a patient’s bowel is in an unanticipated

location an injury may occur while making the initial incision even with the best possible

care; and, ultimately, that the manner in which Dr. Shikora and Dr. Hansen proceeded

did not fall below the standard of care. N.T., 2/5/16, at 694, 697, 700-02. After the




                                    [J-77-2018] - 24
introduction of this contrasting expert testimony, the jury found Appellants’ defense more

credible and, thus, entered judgment in their favor.

       Accordingly, we find that the trial court herein properly distinguished between

informed-consent evidence, which it did not admit, and surgical risks and complications

evidence, which it admitted.    In finding this risks and complications evidence to be

inadmissible, the Superior Court erred. Therefore, we reverse the Superior Court’s order,

and reinstate the judgment on the verdict entered in favor of Appellants.

       Chief Justice Saylor and Justices Baer and Mundy join the opinion.

       Justice Wecht files a concurring opinion.

       Justice Donohue files a concurring and dissenting opinion in which Justice

Dougherty joins.




                                     [J-77-2018] - 25